Exhibit 10.2

 

CARBON NATURAL GAS COMPANY

 

One Hundred Shares of Series A Convertible Preferred Stock

 

PURCHASE AGREEMENT

 

This Agreement will confirm the arrangement between Carbon Natural Gas Company,
a Delaware corporation (the “Company”), with its principal offices at 1700
Broadway, Suite 2020, Denver, Colorado 80290, and the purchaser whose name and
address are set forth on the signature pages hereof (the “Purchaser”), relating
to the issuance and sale by the Company to the Purchaser of one hundred (100)
shares of its Series A Convertible Preferred Stock, par value $0.01 per share
(the “Preferred Securities”) on the terms, conditions and other provisions
contained in this Agreement and in the Certificate of Designation (as such term
is defined below).  In accordance with the terms of the Amended and Restated
Certificate of Designation of Relative Rights and Preferences of the Series A
Convertible Preferred Stock filed with the Delaware Secretary of State (the
“Certificate of Designation”) on June 27, 2011, the Preferred Securities will
convert automatically into shares of the Company’s common stock, par value $0.01
per share (the “Conversion Securities”) upon the filing of a Certificate of
Amendment (the “Certificate of Amendment”) to the Company’s Certificate of
Incorporation with the Delaware Secretary of State as described below under
“Increase in Authorized Common Stock — June 2011.”  The Preferred Securities
together with the Conversion Securities to be issued to the Purchaser upon
conversion of the Preferred Securities are referred to herein as the
“Securities.”  A copy of the Certificate of Designation is attached hereto as
Appendix I.

 

On February 14, 2011, pursuant to an Agreement and Plan of Merger between
(i) the Company and its subsidiary St. Lawrence Merger Sub, Inc. (“Merger Co.”),
a Delaware corporation, and (ii) Nytis Exploration (USA) Inc., a Delaware
corporation (“Nytis USA”), Merger Co. merged with and into Nytis USA with Nytis
USA as a surviving subsidiary of the Company (the “Merger”).

 

Increase in Authorized Common Stock — March 2011.  As of March 22, 2011, the
Company’s board of directors and the holders of a majority of the outstanding
common stock approved (by consent, not a full meeting of shareholders) certain
changes to the Company’s Certificate of Incorporation, including, without
limitation (i) a change of the Company’s name from St. Lawrence Seaway
Corporation to Carbon Natural Gas Company and (ii) an increase in the authorized
number of shares of common stock to 100,000,000, in accordance with Delaware law
and the Company’s Certificate of Incorporation and Bylaws in effect at March 22,
2011.  These changes took effect on May 2, 2011, when the Amended and Restated
Certificate of Incorporation filed by the Company with the Delaware Secretary of
State became effective.  This filing occurred promptly after the expiration of
20 calendar days following the Company’s distribution to all shareholders of an
Information Statement on Schedule 14C.  The Information Statement was filed with
the Securities and Exchange Commission (the “Commission”) on March 30, 2011 and
was distributed to all Company shareholders beginning on or about April 12,
2011.

 

1

--------------------------------------------------------------------------------


 

Increase in Authorized Common Stock — June 2011.  As of June 15, 2011, the
Company’s board of directors and the holders of a majority of the outstanding
common stock approved (by consent, not a full meeting of shareholders) an
increase in the authorized number of shares of common stock to 200,000,000, in
accordance with Delaware law and the Company’s Certificate of Incorporation and
Bylaws in effect at June 15, 2011.  This change will take effect when a
Certificate of Amendment is filed by the Company with the Delaware Secretary of
State.  This filing will occur promptly on the expiration of 20 calendar days
following the Company’s distribution to all its stockholders as of the record
date of such action (June 10, 2011) of an Information Statement on Schedule
14C.  The Information Statement was filed with the Securities and Exchange
Commission on June 17, 2011 and is expected to be distributed to all Company
stockholders on or about June 27, 2011.

 

The Securities are being offered and sold to the Purchaser in a private
placement (the “Private Placement — Preferred”) without being registered under
the Securities Act of 1933, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Securities Act”), in reliance upon
Regulation D (“Regulation D”) thereunder.  Contemporaneously with the Private
Placement - Preferred, the Company is making an offer to sell 44,444,444 shares
of the Company’s common stock (the “Common Securities”) at $0.45 per share in a
private placement (the “Private Placement — Common” and together with the
Private Placement — Preferred, the “Private Placement”) without being registered
under the Securities Act in reliance upon Regulation D.

 

Proceeds from the Private Placement, together with available cash of the
Company, will be used (i) to finance the acquisition (the “Acquisition”) of
certain natural gas properties, natural gas gathering and compression facilities
and other assets related thereto (the “Acquired Assets”) from The Interstate
Natural Gas Company, LLC (the “Seller”) pursuant to an Asset Purchase Agreement,
as amended (the “Asset Purchase Agreement”) among the Company, Nytis Exploration
Company LLC, an indirect subsidiary owned 98.1% by the Company (the “Acquiring
Sub”) and (ii) for working capital purposes.

 

This Agreement and the Asset Purchase Agreement are referred to herein
collectively as the “Transaction Documents”, and the transactions contemplated
hereby, and thereby are referred to herein collectively as the “Transactions”.

 

1.                                                         Authorization of Sale
of the Securities.  The Company has authorized the issuance and sale of the
Securities.  Prior to conversion of the Preferred Securities into the Conversion
Securities, the Company shall have filed an amendment to its Certificate of
Incorporation to increase the number of authorized shares of common stock and
shall have reserved for issuance to the holder of the Preferred Securities, the
number of shares to be issued upon conversion of the Preferred Securities into
the Conversion Securities.

 

2.                                                         Purchase and Sale of
the Securities.  Subject to the satisfaction or waiver of the conditions set
forth in Sections 8 and 9 below, the Company will issue and sell to the
Purchaser and the Purchaser agrees to purchase from the Company, upon the terms,
conditions and other provisions hereinafter set forth and set forth in the
Certificate of Designation, 100 shares of the Preferred Securities for the
purchase price of $100,000 per share (the “Purchase Price”).

 

2

--------------------------------------------------------------------------------


 

3.                                                         Delivery of the
Securities at the Closing.  Subject to the satisfaction or waiver of the
conditions set forth in Sections 8 and 9 below, the closing of the purchase and
sale of the Securities (the “Closing”) shall occur on June 29, 2011 (the
“Closing Date”) at the offices of King & Spalding LLP, 1180 Peachtree Street,
Atlanta, Georgia 30309, or such other location on which the Company and SunTrust
Robinson Humphrey, Inc. and Carr Securities Corp. (collectively, the “Placement
Agents”) mutually agree.

 

4.                                                         Form of Payment.  On
the Closing Date, (a) the Purchaser shall pay the Purchase Price to the Company
for the Preferred Securities to be issued and sold to the Purchaser by wire
transfer of immediately available funds in accordance with the Company’s written
wire instructions and (b) the Company shall deliver certificates for the
Preferred Securities to the Purchaser (with the customary legend thereon
restricting transfer except pursuant to registration under Section 5 of the 1933
Act or an exemption from registration under Section 4(2) of the 1933 Act found
in Section 5(d) hereof), duly executed on behalf of the Company.

 

5.                                                         Purchaser’s
Representations and Warranties.  Purchaser represents and warrants to, and
agrees with, the Company as follows:

 

(a)                                  The Purchaser (i) is knowledgeable,
sophisticated and experienced in making, and is qualified to make, decisions
with respect to investments in securities representing an investment decision
like that involved in the purchase of the Securities, and has requested,
received, reviewed and considered all information it deems relevant in making an
informed decision to purchase the Securities; (ii) is acquiring the Securities
in the ordinary course of its business and for its own account or the account of
another accredited investor for investment only and with no present intention of
distributing any of such Securities or any arrangement or understanding with any
other persons regarding the distribution of such Securities; (iii)  will not,
directly or indirectly, offer, sell, pledge, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the Securities except in compliance with the Securities Act and any
applicable state securities laws; (iv)  has, in connection with its decision to
purchase the Securities, relied solely upon the Private Placement Memorandum (as
defined below) and the representations and warranties of the Company contained
herein, and Purchaser or its representatives, if any, have been furnished with,
or have had access to, all materials relating to the business, finances and
operations of the Company (including all reports filed with the Commission) and
materials relating to the offer and sale of the Securities which have been
requested by such Purchaser; such Purchaser, or its representatives, if any,
have been afforded the opportunity to ask questions of and perform customary due
diligence regarding, the Company; and neither such inquiries and due diligence
nor any other due diligence investigations conducted by the Purchaser, or its
representatives shall modify, amend or affect the Purchaser’s right to rely on
the Company’s representations and warranties contained in Section 6 below; and
(v) understands that its investment in the Securities involves a significant
degree of risk including a risk of total loss of Purchaser’s investment, and the
Purchaser is fully aware of and understands all the risk factors related to the
Purchaser’s purchase of the Securities, including, but not limited to, those set
forth under the caption “Risk Factors” in the Private Placement Memorandum (as
defined below) and those set forth in any document incorporated by reference in
the Private Placement Memorandum (the

 

3

--------------------------------------------------------------------------------


 

“Incorporated Documents”). Purchaser further represents and warrants to the
Company that Purchaser has determined that the purchase of the Securities is a
suitable investment for the Purchaser, and is consistent with the Purchaser’s
risk tolerance and investment objectives.

 

(b)                                 The Purchaser has all necessary power and
authority to execute and deliver this Agreement, and the execution and delivery
of this Agreement has been duly authorized by the Purchaser.  Assuming that this
Agreement is the valid and binding agreement of the Company, this Agreement
constitutes a valid and binding agreement of the Purchaser, enforceable against
the Purchaser in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally and (ii)
general equitable principles (whether considered in a proceeding in equity or at
law).

 

(c)                                  The Purchaser understands and acknowledges
that the Securities are being offered in transactions not involving any public
offering within the meaning of the Securities Act, that the offer and sale of
the Securities have not been registered under the Securities Act or any other
securities law and that (i) if in the future it decides to resell, pledge or
otherwise transfer any Securities that it purchases hereunder, those Securities,
absent an effective registration statement under the Securities Act, may be
resold, pledged or transferred only (a) pursuant to an exemption from
registration under the Securities Act provided by Rule 144 thereunder (if
available) or (b) pursuant to another applicable exemption from the registration
requirements of the Securities Act, and in each of cases (a) and (b), in
accordance with any applicable securities laws of the states and other
jurisdictions of the United States, and that (ii) it will, and each subsequent
holder of any of the Securities that it purchases in this offering is required
to, notify any subsequent purchaser of such Securities from it or subsequent
holders, as applicable, of the resale restrictions referred to in (i) above.

 

(d)                                 The Purchaser understands that the
Securities will bear a legend to the following effect unless the Company
determines otherwise in compliance with applicable law:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR UNDER THE SECURITIES LAWS OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND, ACCORDINGLY, MAY NOT BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION
OR UNLESS (I) SUCH SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE
SECURITIES ACT OF 1933, AS AMENDED, (II) SUCH SECURITIES MAY BE RESOLD, PLEDGED
OR OTHERWISE TRANSFERRED PURSUANT TO RULE 144, OR (III) THE COMPANY HAS RECEIVED
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER
MAY LAWFULLY BE

 

4

--------------------------------------------------------------------------------


 

MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

(e)                                  The Purchaser understands that the
information provided to it in connection with its purchase of the Securities,
including information contained in the Private Placement Memorandum (as defined
below), is strictly confidential and proprietary to the Company and has been
prepared from the Company’s publicly available documents and other information
and is being submitted to the Purchaser solely for the Purchaser’s confidential
use in connection with the Purchaser’s evaluation of a possible investment in
the Securities.  In addition, the Purchaser hereby acknowledges that
unauthorized disclosure of information regarding the Private Placement may
result in a violation of Regulation FD promulgated under the Securities Act.

 

(f)                                    The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Securities or
the fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(g)                                 The Purchaser’s principal executive offices
are in the jurisdiction set forth immediately below the Purchaser’s signature on
the signature page hereto.

 

(h)                                 The Purchaser is an “accredited investor”
(as defined in Rule 501(a) of Regulation D promulgated under the Securities Act)
or a “qualified institutional buyer” as defined in Rule 144A.

 

(i)                                     The Purchaser acknowledges that the
Company and others will rely upon the trust and accuracy of the foregoing
acknowledgements, representations and agreements.  The Purchaser agrees that if
any of the acknowledgements, representations or agreements the Purchaser is
deemed to have made by its purchase of Securities is no longer accurate, it
shall promptly notify the Company.  If the Purchaser is purchasing Shares as a
fiduciary or agent for one or more investor accounts, the Purchaser represents
that it has sole investment discretion with respect to each of those accounts
and full power to make the above acknowledgements, representations and
agreements on behalf of each account.

 

6.                                                         Representations,
Warranties and Agreements of the Company.  In addition to the other
representations, warranties and agreements contained in this Agreement, the
Company represents and warrants to, and agrees with, the Purchaser as follows:

 

(a)                                  The Company has prepared a private
placement memorandum dated April 20, 2011, a supplement dated June 2, 2011, and
a supplement dated June 20, 2011, and will prepare additional supplements to
such private placement memorandum, if required, setting forth information
concerning the Company, the Securities, the Transaction Documents, the Private
Placement and certain other matters (the April 20, 2011 private placement
memorandum, the June 2, 2011 supplement, the June 20, 2011 supplement, as well
as any additional supplements are collectively referred to as the

 

5

--------------------------------------------------------------------------------


 

“Private Placement Memorandum”).  Copies of the Private Placement Memorandum
have been, and copies of any necessary supplement will be, delivered by the
Company to the Purchaser.  The Private Placement Memorandum will not as of its
date, or any supplement, as of the Closing Date, contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(b)                                 The Incorporated Documents, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Exchange Act”); and none of such documents contained any
untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; and
any further documents so filed and incorporated by reference in the Private
Placement Memorandum after the date hereof, when such documents are filed, will
conform in all material respects to the requirements of the Exchange Act and
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.

 

(c)                                  The Company and each of its subsidiaries
has been duly organized and is validly existing and in good standing under the
laws of its respective jurisdiction of formation, is duly qualified to do
business and is in good standing as a foreign entity in each jurisdiction in
which its ownership or lease of property or the conduct of its businesses
requires such qualification, and has all power and authority necessary to own,
lease or hold its properties and to conduct the businesses in which it is
engaged except where the failure to be so qualified or have such power and
authority would not, individually or in the aggregate, have a material adverse
effect on the business, condition (financial or other) or prospects of the
Company or its subsidiaries taken as a whole (a “Material Adverse Effect”). 
None of the subsidiaries of the Company other than Nytis USA and Nytis
Exploration Company LLC, a Delaware limited liability company (“NEC”) is a
“significant subsidiary”, as such term is defined in Rule 405 of the Securities
Act.  Other than as described in the Private Placement Memorandum and the Asset
Purchase Agreement, the Company does not own, directly or indirectly, any shares
of common stock or any other equity or long-term debt securities or have any
equity interest in any firm, partnership, joint venture or other entity.

 

(d)                                 The Company has an authorized capitalization
as set forth in the Private Placement Memorandum, and all of the issued shares
of capital stock of the Company have been duly and validly authorized and
issued, are fully paid and non-assessable and conform to the description thereof
contained in the Private Placement Memorandum; and all of the issued equity of
each subsidiary of the Company has been duly and validly authorized and issued
and is fully paid and non-assessable and, are owned directly or indirectly by
the Company as described in the Private Placement Memorandum, free and clear of
all liens, encumbrances, equities, claims or adverse interests (collectively,
“Liens”) of any nature.  Except as disclosed in the Private

 

6

--------------------------------------------------------------------------------


 

Placement Memorandum, (i) there are no outstanding securities convertible into
or exchangeable for, or warrants, options or rights issued by the Company to
purchase, any shares of its capital stock, (ii) there are no statutory,
contractual, preemptive or other rights to subscribe for or to purchase any of
its capital stock and (iii) there are no restrictions upon transfer of its
capital stock pursuant to the Company’s charter or bylaws.

 

(e)                                  Except as set forth in the Private
Placement Memorandum and except with respect to the rights contained in the
Registration Rights Agreement (described in the Private Placement Memorandum),
there are no contracts, agreements or other documents between the Company and
any person granting such person the right to require the Company to file a
registration statement under the Securities Act with respect to any securities
of the Company owned or to be owned, directly or indirectly, by such person.

 

(f)                                    Except as described in the Private
Placement Memorandum, there has been no change in the capitalization of the
Company or any of its subsidiaries since the date indicated in the Private
Placement Memorandum except with respect to (i) changes occurring in the
ordinary course of business and (ii) changes in outstanding common stock
resulting from transactions relating to an employee benefit plan, stock purchase
warrants, stock options or other employee compensation plans existing on the
date hereof.

 

(g)                                 Since the date as of which information is
given in the Private Placement Memorandum through the date hereof, neither the
Company nor its subsidiaries has (i) issued or granted any securities,
(ii) incurred any liability or obligation, direct or contingent, other than
liabilities and obligations which were incurred in the ordinary course of
business, (iii) entered into any transaction not in the ordinary course of
business or (iv) declared or paid any dividend on any of its common stock,
except with respect to (ii) and (iii) above, in connection with the closing of
the Asset Purchase Agreement.

 

(h)                                 Except as set forth in the Private Placement
Memorandum, there are no legal or governmental proceedings pending to which the
Company or its subsidiaries is a party or of which any property or assets of any
of the Company or its subsidiaries or the Acquired Assets is subject which, if
determined adversely to such companies, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; and, to the best of
the Company’s knowledge, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others.  There is no pending or, to
the best of the Company’s knowledge, threatened legal or governmental proceeding
that seeks to restrain, enjoin, prevent the consummation of, or otherwise
challenge the issuance of the Securities to be sold pursuant to this Agreement
or the consummation of the other Transactions.  The aggregate of all pending
legal or governmental proceedings to which the Company and its subsidiaries are
a party or of which any of their respective property or assets or the Acquired
Assets is the subject which are not described in the Private Placement
Memorandum, including ordinary routine litigation incidental to the business,
would not result in a Material Adverse Effect.

 

7

--------------------------------------------------------------------------------


 

(i)                                     Neither the Company nor its subsidiaries
is (i) in violation of its charter or bylaws, or equivalent organizational
document, (ii) in default in any material respect, and no event has occurred
which, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement, note, lease, license,
franchise agreement, permit, certificate, contract or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets or the Acquired Assets is subject or (iii) to the best of
the Company’s knowledge, in violation in any material respect of any law,
ordinance, governmental rule, regulation or court decree to which it or its
property or assets or the Acquired Assets may be subject or has failed to obtain
any material license, permit, certificate, franchise or other governmental
authorization or permit necessary to the ownership of its property or to the
conduct of its business.

 

(j)                                     Neither the Company nor its subsidiaries
has sustained, since the date of the latest audited financial statements
included or incorporated by reference in the Private Placement Memorandum, any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any strike, job
action, slowdown, work stoppage, labor dispute or court or governmental action,
order or decree (a “Material Loss”); and, since such date, there has not been
any change in the common stock, short-term debt or long-term debt of either the
Company or its subsidiaries other than borrowings in the ordinary course of the
Company’s or its subsidiaries business or any Material Adverse Effect, or any
development involving a prospective Material Adverse Effect, in or affecting the
business, general affairs, management, position (financial or otherwise),
stockholders’ equity, results of operations, cash flow or earnings of the
Company or its subsidiaries taken as a whole, otherwise than as set forth or
contemplated in the Private Placement Memorandum and the Incorporated Documents.

 

(k)                                  The financial statements, including the
related notes and supporting schedules, included or incorporated by reference in
the Private Placement Memorandum present fairly the financial condition, results
of operations and changes in financial position of the Company and Nytis USA and
their subsidiaries on the basis stated therein at the respective dates or for
the respective periods to which they apply; such statements and related
schedules and notes have been prepared in accordance with generally accepted
accounting principles in the United States (“GAAP”) consistently applied
throughout the periods involved; the supporting schedules, if any, included or
incorporated by reference in the Private Placement Memorandum present fairly, in
accordance with GAAP, the information required to be stated therein; and the
other financial and statistical information and data set forth in the Private
Placement Memorandum are or will be, in all material respects, accurately
presented and prepared on a basis consistent with such financial statements
(including the related notes and supporting schedules) and the books and records
of the Company and Nytis USA, as the case may be.

 

(l)                                     The pro forma financial statements of
the Company related to the Merger and the related notes thereto incorporated by
reference in the Private Placement

 

8

--------------------------------------------------------------------------------


 

Memorandum have been prepared on a basis consistent with the historical
financial statements of the Company and its subsidiaries, give effect to the
assumptions used in the preparation thereof on a reasonable basis and in good
faith and present fairly the historical financial statements and the Merger. 
Such pro forma financial statements have been prepared in accordance with the
applicable requirements of Rule 1l-02 of Regulation S-X of the Commission,
except that the pro forma condensed statements of income do not cover the period
from the most recent fiscal year end to the end of the first quarter of 2011.

 

(m)                               The pro forma financial statements of the
Company related to the Acquisition and the related notes thereto incorporated by
reference in the Private Placement Memorandum have been prepared on a basis
consistent with the historical financial statements of the Company and its
subsidiaries, give effect to the assumptions used in the preparation thereof on
a reasonable basis and in good faith and present fairly the historical financial
statements and proposed Acquisition.  Such pro forma financial statements have
been prepared in accordance with the applicable requirements of Rule 1l-02 of
Regulation S-X of the Commission, except that the pro forma condensed statements
of income do not cover the period from the most recent fiscal year end to the
end of the first quarter of 2011.

 

(n)                                 The financial statements, including the
related notes and supporting schedules, incorporated by reference in the Private
Placement Memorandum present fairly the financial condition, results of
operations and changes in financial position of the Acquired Assets on the basis
stated therein at the respective dates or for the respective periods to which
they apply; such statements and related schedules and notes have been prepared
in accordance with GAAP consistently applied throughout the period presented;
the supporting schedules, if any, included or incorporated by reference in the
Private Placement Memorandum present fairly, in accordance with GAAP, the
information required to be stated therein; and the other financial and
statistical information and data set forth in the Private Placement Memorandum
are or will be, in all material respects, accurately presented and prepared on a
basis consistent with such financial statements (including the related notes and
supporting schedules) and the books and records related to the Acquired Assets,
as the case may be.

 

(o)                                 The statistical, industry and market-related
data included in the Private Placement Memorandum are based on or derived from
sources that the Company believes to be reliable and accurate.

 

(p)                                 Ehrhardt Keefe Steiner & Hottman PC (the
“Company Accountants”), who have certified the financial statements of Nytis USA
and whose report is contained or incorporated by reference in the Private
Placement Memorandum is a registered public accounting firm; and the Company
Accountants were independent accountants as required by the Exchange Act during
the periods covered by the financial statements on which they reported.

 

(q)                                 The Company and its subsidiaries employ
disclosure controls and procedures that are designed to ensure that information
required to be disclosed by the

 

9

--------------------------------------------------------------------------------


 

Company in the reports that they file or submit under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, and is accumulated and communicated to the
management of the Company, as the case may be, including their principal
executive officer or officers and principal financial officer or officers, as
appropriate to allow timely decisions regarding disclosure; since the close of
the Merger, the principal executive officers (or their equivalents) and
principal financial officers (or their equivalents) of the Company have made all
certifications required by the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”) and any related rules and regulations of the Commission, and the
statements contained in any such certification are complete and correct in all
material respects; and the Company is otherwise in compliance in all material
respects with all applicable, effective provisions of the Sarbanes-Oxley Act.

 

(r)                                    The Company and its subsidiaries maintain
a system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain accountability
for assets; (iii) access to assets is permitted only in accordance with
management’s authorization; (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences; (v) material information relating to
the Company and its subsidiaries is promptly made known to the officers
responsible for establishing and maintaining the system of internal accounting
controls; and (vi) any significant deficiencies or weaknesses in the design or
operation of internal accounting controls which could adversely affect the
Company’s ability to record, process, summarize and report financial data, and
any fraud whether or not material that involves management or other employees
who have a significant role in internal controls, are adequately and promptly
disclosed, as applicable, to the Company’s independent auditors and the board of
directors.

 

(s)                                  The Company has all necessary power and
authority to execute and deliver this Agreement and each of the other
Transaction Documents to which it is a party, and to perform its obligations
hereunder and thereunder to issue the Securities and to consummate the other
Transactions; each of the Transaction Documents and the Transactions have been
duly authorized by the Company; this Agreement has been duly executed and
delivered by the Company and each of the other Transaction Documents, when
executed and delivered by the Company, assuming that such Transaction Documents
are or will be the valid and binding agreements of the other parties thereto,
will constitute a valid and binding obligation of the Company, enforceable
against the Company in accordance with its respective terms, subject to (i) the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally and (ii) general equitable principles (whether considered in a
proceeding in equity or at law); and each of the Transaction Documents will
conform, when executed and delivered, in all material respects to the
description thereof contained in the Private Placement Memorandum.

 

10

--------------------------------------------------------------------------------


 

(t)                                    At Closing, the Company will have all
necessary power and authority to execute, issue and deliver the Preferred
Securities; the Preferred Securities will have been duly and validly authorized,
and, when issued and delivered to and paid for by the Purchaser pursuant to the
Purchase Agreements on the Closing Date, the Preferred Securities will be duly
and validly authorized and issued, fully paid and nonassessable and will be free
and clear of any preemptive rights and Liens; and the Securities, when issued,
will conform in all material respects to the description thereof in the Private
Placement Memorandum.  Subject to the filing of the Certificate of Amendment,
the Company will have all necessary power and authority to execute, issue and
deliver the Conversion Securities; the Conversion Securities will have been duly
and validly authorized, and, when issued and delivered upon conversion of the
Preferred Securities in accordance with the Certificate of Designation, the
Conversion Securities will be duly and validly authorized and issued, fully paid
and nonassessable and will be free and clear of any preemptive rights and Liens.

 

(u)                                 The execution, delivery and performance by
the Company of this Agreement and the other Transaction Documents, the
performance of the obligations of the Company hereunder and thereunder, the
issuance of the Securities and the consummation of the other Transactions will
not, as of the Closing Date with respect to the Preferred Securities and at such
time as the Preferred Securities are converted into the Conversion Securities in
accordance with the Certificate of Designation, (i) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, any indenture, mortgage, deed of trust, loan agreement, note,
lease, license, franchise agreement, permit, certificate, contract or other
agreement or instrument to which the Company or its subsidiaries is a party or
by which the Company or their subsidiaries is bound or to which any of the
property or assets of the Company or the Acquired Assets is subject, (ii) result
in any violation of the provisions of the charter, bylaws of any of the Company
or its subsidiaries or any statute or any order, rule or regulation of any court
or governmental agency or body having jurisdiction over any of the Company or
its subsidiaries or any of their properties or assets or the Acquired Assets,
(iii) result in the imposition or creation of (or the obligation to create or
impose) any Lien under any agreement or instrument to which the Company or its
subsidiaries is a party or by which the Company or its subsidiaries or their
respective properties or assets or the Acquired Assets is bound (provided,
however, that the Company anticipates that the lender under its credit facility
will require NEC to grant mortgages on some or all of the Acquired Assets) or
(iv) result in the suspension, termination or revocation of any permit, license,
consent, exemption, franchise, authorization or other approval (each, an
“Authorization”) of the Company or its subsidiaries or any other impairment of
the rights of the holder of any such Authorization.

 

(v)                                 No consent, approval, authorization or order
of, or filing or registration with, any court or governmental agency or body is
required for the execution, delivery and performance of the Transaction
Documents by the Company, the issuance of the Securities, the performance of the
obligations of the Company hereunder and thereunder and the consummation of the
other Transactions contemplated hereby and thereby, except (i) with respect to
the transactions contemplated by the Asset Purchase Agreement, (ii) with respect
to the filing of the Certificate of Amendment, (iii) as

 

11

--------------------------------------------------------------------------------


 

required by the state securities or “blue sky” laws and (iv) for such consents,
approvals, authorizations, orders, filings or registrations which have been
obtained or made.

 

(w)                               Neither Company, or its subsidiaries is or, as
of the Closing Date, after giving effect to the issuance of the Securities and
the application of the net proceeds therefrom as set forth in the Private
Placement Memorandum (including completion of the Transactions), will be an
“investment company” as defined, and subject to regulation, under the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
thereunder (collectively, the “Investment Company Act”).

 

(x)                                   The Company and its subsidiaries have
(i) good and marketable title in fee simple to all real property and good title
to all personal property owned by them, free and clear of all liens,
encumbrances and defects; and all assets held under lease by the Company and its
subsidiaries are held by them under valid, subsisting and enforceable leases;
and (ii) defensible title to all their interests in all oil and gas properties
owned or leased by them, free and clear of all liens, encumbrances and defects
and title investigations have been carried out by the Company in accordance with
customary practice in the oil and gas industry, except in each case, as do not
materially and adversely affect the value of such property and do not materially
interfere with the use made or proposed to be made of such property by the
Company or its subsidiaries.

 

(y)                                 The equipment of the Company and its
subsidiaries has been maintained in a manner consistent with that of a
reasonably prudent owner and such equipment is in good working condition,
reasonable wear and tear excepted, except where the failure to so maintain such
equipment would not have a Material Adverse Effect.

 

(z)                                   The Company and its subsidiaries carry, or
are covered by, insurance in such amounts and covering such risks as is adequate
for the conduct of their respective businesses and the value of their respective
properties from insurers of recognized financial responsibility and as is
customary for companies engaged in similar businesses in similar industries. 
Neither the Company nor any of its subsidiaries (i) has received notice from any
insurer or agent of such insurer that substantial capital improvements or other
material expenditures will have to be made in order to continue such insurance
or (ii) has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers at a cost that would not have a Material Adverse
Effect.

 

(aa)                            The Company and its subsidiaries have such
Authorization of, and have made all filings with and notices to, all
governmental or regulatory authorities and self-regulatory organizations and all
courts and other tribunals, including, without limitation, under any applicable
environmental law, ordinance, rule, regulation, order, judgment, decree or
permit, as are necessary to own, lease, license and operate its respective
properties and to conduct its business, except where the failure to have any
such Authorization or to make any such filing or notice would not have a
Material Adverse Effect; each such Authorization is valid and in full force and
effect and the Company and its subsidiaries are in compliance with all the terms
and conditions thereof

 

12

--------------------------------------------------------------------------------


 

and with the rules and regulations of the authorities and governing bodies
having jurisdiction with respect thereto; and no event has occurred (including,
without limitation, the receipt of any notice from any authority or governing
body) which allows or, after notice or lapse of time or both, would allow,
revocation, suspension or termination of any such Authorization or results or,
after notice or lapse of time or both, would result in any other impairment of
the rights of the holder of any such Authorization, except where such failure to
be valid and in full force and effect or to be in compliance, or the occurrence
of any such event or the presence of any such restriction would not have a
Material Adverse Effect.

 

(bb)                          The Company and its subsidiaries own or possess
adequate rights to use all material patents, patent rights, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, inventions, know-how (including trade secrets and
other unpatented and/or unpatentable proprietary of confidential information,
systems or procedures) and licenses necessary for the conduct of their
respective businesses and have no reason to believe that the conduct of their
respective businesses will conflict with; and neither the Company nor any of its
subsidiaries has received any notice of infringement of or conflict with
asserted rights of others with respect to any of such intellectual property
which, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a Material Adverse Effect.

 

(cc)                            Neither the Company nor any of its subsidiaries
is involved in any strike, job action or labor dispute with any group of
employees that might be expected to have a Material Adverse Effect, and, to the
Company’s knowledge, no such action or dispute is threatened.

 

(dd)                          The Company is in compliance in all material
respects with all presently applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended, and the regulations and published
interpretations thereunder (collectively, “ERISA”); no “reportable event” (as
defined in ERISA) has occurred with respect to any “pension plan” (as defined in
ERISA) for which the Company would have any liability; the Company has not
incurred and does not expect to incur liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “pension plan” or
(ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder
(collectively, the “Internal Revenue Code”); and each “pension plan” for which
the Company would have any liability that is intended to be qualified under
Section 401(a) of the Internal Revenue Code is so qualified in all material
respects and nothing has occurred, whether by action or by failure to act, which
would cause the loss of such qualification.

 

(ee)                            Except as set forth in the Private Placement
Memorandum, the Company and each of its subsidiaries has filed by the due date
(including any extensions thereof) all federal, state and local income and
franchise tax returns required to be filed through the date hereof and has paid
all taxes (including withholding taxes, penalties and interest, assessments,
fees and other charges) due thereon, other than those being contested in good
faith and for which adequate reserves have been taken; and no tax

 

13

--------------------------------------------------------------------------------


 

deficiency has been determined adversely to the Company or any of its
subsidiaries which has had (nor does the Company have any knowledge of any tax
deficiency which, if determined adversely to the Company or any of its
subsidiaries, might have) a Material Adverse Effect.

 

(ff)                                Neither the Company or any of its
subsidiaries, nor any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or any of its subsidiaries,
has used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity; made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; violated or is in violation of any provision of
the Foreign Corrupt Practices Act of 1977, as amended, or the Patriot Act of
2001, as amended, or made any bribe, rebate, payoff, influence payment, kickback
or other unlawful payment.

 

(gg)                          The Company and its subsidiaries are in material
compliance with all environmental laws, and neither the Company nor any of its
subsidiaries has received any communications alleging or has any basis to
believe that the Company or any subsidiary is not in material compliance with
such laws and, to the knowledge of the Company, there are no present
circumstances that would prevent or interfere with the continuation of such
material compliance.  There has been no storage, disposal, generation,
manufacture, refinement, transportation, handling or treatment of toxic wastes,
hazardous wastes, hazardous substances or other materials regulated by
environmental laws (“Hazardous Materials”) by the Company or any of its
subsidiaries (or, to the knowledge of the Company, any of their predecessors in
interest) at, upon or from any of the property now or previously owned or leased
by the Company or its subsidiaries or (to the knowledge of the Company) the
Acquired Assets except in compliance with all  applicable environmental  laws,
ordinances, rules, regulations, orders, judgments, decrees or permits and there
are no facts or circumstances that would give rise to a claim for  remedial
action under any applicable laws, ordinances, rules, regulations, orders,
judgments, decrees or permits, except for any violation or remedial action which
would not have, or could not be reasonably likely to have a Material Adverse
Effect; there has been no material spill, discharge, leak, emission, injection,
escape, dumping or release of any kind onto such property or into the
environment surrounding such property of Hazardous Materials due to or caused by
the Company or any of its subsidiaries or with respect to which the Company or
any of its subsidiaries have knowledge, except for any such spill, discharge,
leak, emission, injection, escape, dumping or release which would not have or
would not be reasonably likely to have a Material Adverse Effect; and the terms
“hazardous wastes”, “toxic wastes”, “hazardous substances” and shall have the
meanings specified in any applicable local, state, federal and foreign laws or
regulations with respect to environmental protection.

 

(hh)                          Cawley, Gillespie & Associates, a petroleum
engineering firm from whose audit (the “Reserve Audit”) of the Company’s
internally prepared reserve reports information (the “Reserve Information”) is
set forth or incorporated by reference in the Private Placement Memorandum, are
independent petroleum engineers with respect to the Company.  Other than (i) the
production of reserves in the ordinary course

 

14

--------------------------------------------------------------------------------


 

of business, (ii) intervening price fluctuations or (iii) as described in the
Private Placement Memorandum, the Company is not aware of any facts or
circumstances that would result in a Material Adverse Effect in its proved
developed reserves in the aggregate, or the aggregate present value of estimated
future net revenues from such reserves or the standardized measure of discounted
future net cash flows therefrom, as described in the Private Placement
Memorandum and reflected in the Reserve Information as of the respective dates
such information is given.  Estimates of proved reserves and the present value
of the estimated future net revenues and the discounted future net cash flows
derived therefrom as described in the Private Placement Memorandum and reflected
in the Reserve Information comply in all material respects to the applicable
requirements of the Securities Act and the Exchange Act.

 

(ii)                                  Assuming the accuracy of the
representations and warranties of the Purchaser contained in Section 5 hereof
and the Purchaser’s compliance with its agreements set forth herein, it is not
necessary, in connection with the issuance and sale of the Securities, in the
manner contemplated by Transaction Documents and the Private Placement
Memorandum, to register the Securities under the Securities Act.

 

(jj)                                  The Company or any of its Affiliates (as
defined in Rule 501(b) of Regulation D) have not engaged, and will not engage,
directly or indirectly in any form of general solicitation or general
advertising in connection with the offering of the Securities (as those terms
are used in Regulation D) under the Securities Act or in any manner involving a
public offering within the meaning of Section 4(2); and the Company has not
entered, and will not enter, into any arrangement or agreement with respect to
the distribution of the Securities, except for the Placement Agency Agreement,
this Agreement and the Registration Rights Agreement, and the Company agrees not
to enter into any such arrangement or agreement.

 

(kk)                            Neither the Company nor any of its Affiliates
has directly or indirectly sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of any “security” (as defined in the Securities
Act) which is, or would be, integrated with the sale of any of the Securities in
a manner that would require the registration under the Securities Act of any of
the Securities.

 

(ll)                                  Neither the Company nor, to the Company’s
knowledge, any of the Affiliates of the Company, has taken, directly or
indirectly, any action designed to cause or result in, or which has constituted
or which might reasonably be expected to constitute, the stabilization or
manipulation of the price of the Securities to facilitate the sale or resale of
such securities.

 

(mm)                      The Company has not sold or issued any security of the
same or similar class or series as any of the Securities or any security
convertible into any of the Securities during the six-month period preceding the
earlier of the date of this Agreement and the Closing Date, including any sales
pursuant to Rule 144A, or Regulation D (other than shares issued in connection
with the Merger or pursuant to employee benefit plans, qualified stock options
plans or other employee compensation plans or pursuant to outstanding options,
rights or warrants), and has no intention of making, and will not

 

15

--------------------------------------------------------------------------------


 

make, an offer or sale of such securities, for a period of six months after the
date of the Purchase Agreement, except for the offering of the Common Securities
as contemplated in this Agreement, in the Private Placement - Common, and in the
Registration Rights Agreement.  As used in this paragraph, the terms “offer” and
“sale” have the meanings specified in Section 2(a)(3) of the Securities Act.

 

(nn)                          The Company will not offer or sell any of the
Securities in the Private Placement to any person who it does not reasonably
believe is (i) a qualified institutional buyer as defined in Rule 144A or
(ii) an “accredited investor” (as defined in Rule 501(a) of Regulation D of the
Act.

 

(oo)                          The Company will exercise reasonable care to
assure that the Purchaser of the Securities is not an “underwriter” within the
meaning of Section 2(a)(11) of the Securities Act.

 

(pp)                          No securities of the same class as the Securities
are listed on any national securities exchange.

 

(qq)                          Each certificate signed by any officer of the
Company and delivered to the Purchaser shall be deemed to be a representation
and warranty by the Company to the Purchaser as to the matters covered thereby.

 

7.                                                         Covenants.

 

(a)                                  Reasonable Best Efforts.  Each party hereto
shall use its reasonable best efforts to timely satisfy each of the conditions
to be satisfied by it as provided in Section 8 and Section 9 of this Agreement.

 

(b)                                 Form D and Blue Sky.  The Company agrees to
file a Form D with respect to the Securities as required under Regulation D and
to provide a copy thereof to the Purchaser promptly after such filing. The
Company shall, on or before the Closing Date, take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for or
to qualify the Securities for, sale to the Purchaser at the Closing pursuant to
this Agreement under applicable securities or “Blue Sky” laws of the states of
the United States, and shall provide evidence of any such action so taken to the
Purchaser on or prior to the Closing Date. The Company shall make all filings
and reports relating to the offer and sale of the Securities required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.

 

(c)                                  Certificate of Amendment.  The Company
agrees to file the Certificate of Amendment described in the Private Placement
Memorandum increasing the number of authorized shares of its common stock
promptly on the expiration of 20 calendar days following the Company’s
distribution to all its current stockholders of an Information Statement on
Schedule 14C as described in the Private Placement Memorandum.

 

(d)                                 Lock-Up.  Except for the issuance of (i) the
Common Securities and (ii) the Conversion Securities, during the period
beginning from the date hereof and

 

16

--------------------------------------------------------------------------------


 

continuing to and including the date 60 days after the date hereof, the Company
agrees not to offer, sell, contract to sell or otherwise dispose of, except as
provided hereunder, any securities of the Company that are substantially similar
to the Securities, including but not limited to any securities that are
convertible into or exchangeable for, or that represent the right to receive,
common stock or any such substantially similar securities (other than pursuant
to employee equity compensation plans or upon the conversion or exchange of
convertible or exchangeable securities outstanding as of, the date of this
Agreement) without the prior written consent of the Placement Agents.

 

8.                                                         Conditions to the
Company’s Obligation to Sell the Securities.  The obligation of the Company
hereunder to issue and sell the Securities to the Purchaser at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions thereto, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:

 

(a)                                  receipt by the Company of same-day funds in
the full amount of the Purchase Price for the Securities being purchased
hereunder; and

 

(b)                                 the accuracy of the representations and
warranties made by the Purchaser and the fulfillment of those undertakings by
such Purchaser prior to the Closing.

 

9.                                                         Conditions to the
Purchaser’s Obligation to Purchase the Securities.  The obligation of Purchaser
hereunder to purchase the Preferred Securities at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for such Purchaser’s sole benefit
and may be waived by such Purchaser at any time in its sole discretion:

 

(a)                                  The contemporaneous Closing of the Private
Placement — Common.

 

(b)                                 Each of the Transaction Documents shall have
been duly executed and delivered by the Company and the other parties thereto,
and the Preferred Securities shall have been duly executed and delivered by the
Company.

 

10.                                                  [Intentionally Omitted].

 

11.                                                  Miscellaneous.

 

(a)                                  Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

(b)                                 Consent to Jurisdiction; Forum Selection;
Appointment of Agent for Service of Process. (i) Each of the Purchaser and the
Company hereby submits to the jurisdiction of the courts of the State of New
York and the courts of the United States of America located in the State of New
York over any suit, action or proceeding with respect to this Agreement or the
transactions contemplated hereby.

 

17

--------------------------------------------------------------------------------


 

(ii)                                  Any suit, action or proceeding with
respect to this Agreement or the transactions contemplated hereby may be brought
only in the courts of the State of New York or the courts of the United States
of America located in the State of New York, located in the Borough of
Manhattan, City of New York, State of New York. Each of the parties hereto
waives any objection that it may have to the venue of such suit, action or
proceeding in any such court or that such suit, action or proceeding in such
court was brought in an inconvenient court and agrees not to plead or claim the
same.

 

(iii)                              Entire Agreement; No Inconsistent
Agreements.  This Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, among the parties, or any of
them, with respect to the subject matter hereof.

 

(c)                                  Amendments and Waiver.  The provisions of
this Agreement may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given, except by
the written consent of the Company and the holders of a majority in principal
amount of the Securities affected by such amendment, modification, supplement,
waiver or consents.  The failure by any party to exercise any right or remedy
under this Agreement or otherwise, or delay by a party in exercising such right
or remedy, shall not operate as a waiver thereof.

 

(d)                                 Survival.  The representations and
warranties of the Company and the Purchaser, the agreements and covenants and
the indemnification and contribution provisions set forth in this Agreement
shall survive the Closing.

 

(e)                                  Further Assurances.  Each party shall do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the Transactions.

 

(f)                                    Broker’s Fee.  The Purchaser acknowledges
that the Company intends to pay to the Placement Agents a fee in respect of the
sale of the Preferred Securities to the Purchaser.  Each of the parties hereto
hereby represents that, on the basis of any actions and agreements by it, there
are no other brokers or finders entitled to compensation in connection with the
sale of the Securities to the Purchaser.

 

(g)                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
successors and assigns.  Neither the Company nor the Purchaser shall assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the other.

 

(h)                                 Severability.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the

 

18

--------------------------------------------------------------------------------


 

validity or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.

 

(i)                                     Counterparts; E-Mail or Facsimile
Execution.  This Agreement may be executed in any number of counterparts and, if
executed in more than one counterpart, the executed counterparts shall be deemed
to be an original but all such counterparts shall together constitute one and
the same instrument  This Agreement may be executed and delivered electronically
including by emailed pdf signatures or facsimile signatures.

 

(j)                                     Headings.  The headings herein are
inserted for convenience of reference only and are not intended to be part of,
or to affect the meaning or interpretation of, this Agreement.

 

(k)                                  Notices.  All statements, requests, notices
and agreements hereunder shall be in writing, and:

 

(i)                                     if to the Company, shall be delivered or
sent by mail or facsimile transmission to it at: 1700 Broadway, Suite 2020,
Denver, Colorado 80290, Attention: Patrick R. McDonald (fax: 720-407-7041;
telephone: 720-407-7043; email: pmcdonald@nytis.com);

 

with a copy to Welborn Sullivan Meck & Tooley, P.C., Address: 1125 17th Street,
Suite 2200, Denver, Colorado 80202, Attention: John F. Meck, Esq. (fax: (303)
832-2366; telephone: (303) 830-2500; email: jmeck@wmstlaw.com); and

 

if to the Purchaser, shall be delivered or sent by mail, telex or facsimile
transmission to the address set forth immediately below such Purchaser’s name on
the signature page hereto.

 

Any such statements, requests or notices will take effect at the time of receipt
thereof.  Each party shall provide notice to the other party of any change in
address.

 

[Signature pages follow]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed as
of the date first above written.

 

 

CARBON NATURAL GAS COMPANY

 

 

 

 

 

By:

 

 

 

Name: Patrick R. McDonald

 

 

Title: Chief Executive Officer

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Purchaser has caused this Agreement to be duly executed
as of the date first above written.

 

 

 

YORKTOWN ENERGY PARTNERS IX, LP 

 

 

 

By:

Yorktown IX Company LP, its general partner 

 

 

 

 

 

By:

Yorktown IX Associates LLC,

 

 

 

its general partner  

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

1

--------------------------------------------------------------------------------


 

APPENDIX I

 

Certificate of Designation

 

--------------------------------------------------------------------------------